      Case: 4:19-cr-00278-DAP Doc #: 36 Filed: 04/20/20 1 of 2. PageID #: 237




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   UNITED STATES OF AMERICA,
                                                     )
                       Plaintiff,                    )   CASE NO: 4:19CR278
                                                     )
          v.                                         )   Judge Dan Aaron Polster
                                                     )
   JAMAAR KIMBLE,                                    )   OPINION AND ORDER
                                                     )
                       Defendant.                    )
                                                     )


       Before the Court is Defendant Jamaar Kimble’s Motion to Reconsider Request for Self-

Surrender In Light of COVID. Doc #: 34. For the following reasons, Kimble’s Motion, Doc #: 34,

is DENIED.

                                        BACKGROUND

       On November 14, 2019, Kimble pleaded guilty to attempting to commit a drug offense and

possessing a firearm in connection with a drug offense. Doc. #: 23. The Court later sentenced

Kimble to 93 months in prison. Doc. #: 31. Kimble is being held at the Northeast Ohio Correctional

Center in Youngstown, Ohio (“NEOCC”) and awaiting transport to the correctional facility

designated by the Bureau of Prisons. Doc. #: 34 at 1.

                                           ANALYSIS

       Kimble requests that he be released from NEOCC and allowed to self-surrender to the

designated BOP facility. Doc #: 34 at 2. A court must detain a person pending execution of a

sentence unless the court finds “clear and convincing evidence that the person is not likely to flee

or pose a danger to the safety of any other person or the community.” 18 U.S.C. § 3143(a). The




                                                 1
      Case: 4:19-cr-00278-DAP Doc #: 36 Filed: 04/20/20 2 of 2. PageID #: 238



defendant bears the burden of establishing that they will not flee or pose a danger to any other

person or the community. Fed. R. Crim. P. 46(c).

       Kimble makes his request for release due to COVID-19. Doc #: 34 at 1. He asserts he

suffers from cardiovascular issues that make him more susceptible to COVID-19 and pose greater

risk to him if he contracts COVID-19. Id. While the Court recognizes the severity of COVID-19

and the legitimacy of the fears it inspires, Kimble fails to show how COVID-19 establishes that he

will not flee or pose a danger to any other person or to the community. Moreover, to date there are

no known cases of COVID-19 at NEOCC, and no inmates or detainees have been symptomatic or

required quarantine. Kimble fails to argue or show that he is at greater risk at NEOCC than he will

be on release into the general population or at the undesignated BOP facility.

       Accordingly, Kimble has failed to satisfy his burden and his Motion to Reconsider, Doc

#: 34, is DENIED.

       IT IS SO ORDERED.


                                                 /s/ Dan Aaron Polster April 14, 2020___
                                                 Dan Aaron Polster
                                                 United States District Judge




                                                2
